t c summary opinion united_states tax_court christiana stamoulis petitioner v commissioner of internal revenue respondent docket no 18151-04s filed date ronny buni for petitioner parker f taylor for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner whose adjusted_gross_income for was less than dollar_figure claimed a dollar_figure charitable_contribution_deduction on her federal_income_tax return as a result of the disallowance of that deduction respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and imposed a dollar_figure accuracy-related_penalty pursuant to sec_6662 the issues in dispute are as follows whether petitioner is entitled to a charitable_contribution_deduction in excess of the amount now allowed by respondent and whether the underpayment_of_tax required to be shown on petitioner’ sec_2002 federal_income_tax return is due to negligence or intentional disregard of rules or regulations background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in new york new york dollar amounts are rounded starting in date and at all relevant times petitioner was employed as an investment banker with goldman sachs in new york new york petitioner’ sec_2002 return shows her adjusted_gross_income as dollar_figure according to petitioner her income for that year represented a temporary albeit significant drop in her usual annual income due to the status of the economy at the time petitioner describes herself as an impulsive buyer whose annual expenditures_for clothing and shoes might be deemed by some to be rather extravagant furthermore it appears that her wardrobe is constantly changing according to petitioner she routinely purchases designer clothing and shoes wears the items once or twice and then donates them to an upscale thrift shop in new york new york despite the fact that her income was substantially less than usual petitioner claims not to have modified that routine during that year petitioner’s timely filed federal_income_tax return includes a schedule a itemized_deductions on which a dollar_figure for example petitioner’s federal_income_tax return shows adjusted_gross_income of dollar_figure and property gifts to charities of dollar_figure on the basis of her credit card charges petitioner estimates that she spent dollar_figure on clothing and dollar_figure on shoes during the year in issue deduction for charitable_contributions is claimed this amount consists of dollar_figure in cash contributions dollar_figure in property contributions and an dollar_figure carryover from a prior taxable_year on several forms noncash charitable_contributions which were also included with her return petitioner shows property donations to various organizations including housing works thrift shops and used book café housing works the metropolitan opera at lincoln center the lazaretto orthodox church of ithaki and the hellenic redcross depending on the items donated and the donee the method used to determine the fair_market_value of the items is shown on the forms as either actual value or straight_line depreciation a great majority of petitioner’s property contributions were made to housing works a high-end thrift store located in new york new york that sells donated items to its customers these were donations of clothing shoes rags furniture jewelry books cds dvds tapes a cellular phone kitchen accessories appliances and other accessories household goods antiques eg vases sculptures and other decorative items and electronic devices this was a donation of a performance ticket this was a donation of church restoration materials flowers plants and church decorations this was a donation of food housing works provides the donors with a donation inventory list form that is completed by the donor the inventory list the inventory list invites the donor to make entries showing the item s donated whether specifically or by generic category eg clothing furniture housewares etc the number of items donated and the value s of the donated item s property descriptions and values are provided by the donor and housing works does not verify the accuracy of the information reported on the inventory list in the notice_of_deficiency respondent disallowed for lack of substantiation and other reasons the entire charitable_contribution_deduction ie dollar_figure claimed on petitioner’ sec_2002 return and imposed a dollar_figure accuracy-related_penalty according to respondent the underpayment_of_tax required to be shown on petitioner’ sec_2002 return is due to negligence or intentional disregard of rules or regulations discussion respondent now agrees that petitioner in entitled to a charitable_contribution_deduction totaling dollar_figure petitioner now concedes that the charitable_contribution_deduction claimed this amount consists of dollar_figure in cash contributions and dollar_figure in property contributions on her return was excessive to the extent of dollar_figure we proceed to determine whether petitioner is entitled to a charitable_contribution_deduction in an amount that lies somewhere in between the parameters set by the parties and we begin by noting several fundamental and familiar principles of federal income_taxation deductions are a matter of legislative grace and taxpayers who claim deductions must establish entitlement to themdollar_figure rule a 503_us_79 292_us_435 furthermore a taxpayer is required to maintain records that are sufficient to enable the commissioner to determine the taxpayer’s correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs the taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir the issues in this case arise as a result of the charitable_contribution_deduction claimed on petitioner’ sec_2002 return generally speaking a taxpayer is allowed to deduct any this amount consists of dollar_figure in cash contributions and dollar_figure in property contributions neither party suggests that sec_7491 requires departure from this general_rule contributions or gifts made to qualifying organizations see sec_170 subject_to various exceptions if property other than money is donated then the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs the term fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs a charitable_contribution_deduction whether made by cash or otherwise must be substantiated by at least one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution or in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of contribution and the amount of the contribution sec_1_170a-13 income_tax regs the reliability of the records is determined on the basis of all of a letter or other communication from the donee charitable_organization acknowledging receipt of the contribution and showing the date and amount of the contribution constitutes a receipt the relevant facts and circumstances see sec_1_170a-13 income_tax regs if the donation is a small amount any written or other evidence from the donee charitable_organization acknowledging receipt is generally sufficient see sec_1_170a-13 income_tax regs on the other hand with respect to a deduction exceeding dollar_figure for a charitable_contribution of property additional information is required to support such a deduction specifically the taxpayer must also maintain written records establishing the item’s manner of acquisition as well as either the item’s approximate date_of_acquisition or the approximate date the property was substantially completed and the cost or other basis adjusted as provided by sec_1016 of property donated by the taxpayer during the taxable_year sec_1_170a-13 and b income_tax regs set against these standards we first consider petitioner’s claim with regard to cash donations as noted above respondent now agrees that during the year in issue petitioner made cash donations totaling dollar_figure petitioner has failed to produce substantiating evidence that would allow for a greater amount consequently the portion of petitioner’s allowable charitable_contribution_deduction for that is attributable to cash donations is limited to the amount allowed by respondent in support of her donations of property to housing works petitioner produced several of the inventory list forms described above we are satisfied that for the most part and at least as to form the inventory lists conform to the requirements of the above-cited regulations according to petitioner she estimated the fair market values of the donated items shown on the inventory lists the actual costs of those items are not taken into account in petitioner’s estimates and petitioner did not provide the prices at which the donated items or items similar to the donated items were ultimately sold by housing worksdollar_figure the resale prices of the donated items or similar items would certainly be relevant and persuasive evidence of the fair market values of various items of property that petitioner donated to housing worksdollar_figure we are satisfied that the inventory list forms present a fairly accurate description of the items donated nevertheless given petitioner’s valuation methods we have severe reservations regarding the fair market values that petitioner assigned to according to petitioner she checked the accuracy of her fair_market_value estimates regarding various donated items through internet research that she performed in preparation for trial petitioner acknowledges the value of this information as she claims that she unsuccessfully attempted to determine the sale prices set by housing works for the various items that she donated those items we recognize that the determination of the fair_market_value of an item involves an approximation and is at best an inexact science 87_tc_389 see 202_f2d_105 2d cir 89_tc_535 84_tc_285 79_tc_714 affd 731_f2d_1417 9th cir 56_tc_876 see also 33_tc_223 affd 283_f2d_945 2d cir however we cannot ignore that more often than not personal items like used clothing and household_items will be worth far less than their original purchase_price immediately after they are purchased furthermore as best we can determine from petitioner’s testimony the original costs of the donated items shown on the forms are themselves not actual costs but only estimates based upon petitioner’s optimistic estimates of the items’ fair market valuesdollar_figure we cannot accept petitioner’s fair_market_value estimates of the property that form the basis for a portion of the charitable petitioner testified that she first determined the fair_market_value of an item and then assumed that the cost of the item was at least twice as much contribution deduction here in dispute on the other hand we are satisfied that petitioner made property contributions as shown on her return the fair market values of which would exceed the amount now allowed by respondent after careful consideration of the evidence taking into account respondent’s concession and measuring petitioner’s claimed deduction against the average for similarly situated taxpayers we find that petitioner is entitled to a charitable_contribution_deduction for property contributions in the total amount of dollar_figure as previously noted respondent imposed a sec_6662 accuracy-related_penalty according to respondent the underpayment_of_tax required to be shown on petitioner’ sec_2002 return is due to either negligence or intentional disregard of rules or regulations see sec_6662 the burden of production with respect to the imposition of this penalty is upon respondent sec_7491 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the accordingly petitioner’s charitable_contribution_deduction for totals dollar_figure this amount takes into account cash donations of dollar_figure and property donations of dollar_figure nothing in the record supports the allowance of a carryover from a prior year preparation of a tax_return sec_1_6662-3 income_tax regs see sec_6662 furthermore any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly also constitutes negligence sec_1 b income_tax regs the sec_6662 accuracy-related_penalty does not apply if the taxpayer demonstrates that there was a reasonable_cause for the underpayment and that the taxpayer acted in good_faith with regard to the underpayment sec_6664 sec_1_6664-4 income_tax regs the applicability of this exception is made on a case-by-case basis and depends upon all of the pertinent facts and circumstances such as whether the taxpayer made efforts to assess his proper tax_liability and whether there was an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer 116_tc_438 sec_1_6664-4 income_tax regs the charitable_contribution_deduction claimed on petitioner’s return consists of the following three components cash donations donations of property and a carryover from a prior year petitioner failed to produce sufficient substantiating evidence to support the amount claimed for cash contributions and produced nothing with respect to the carryover therefore petitioner is subject_to the sec_6662 accuracy-related_penalty with respect to the portions of the underpayment that are attributable to her overstatements of these items as previously noted the determination of the fair market values of personal items is less than an exact science in light of the circumstances presented in this case we are not persuaded that petitioner’s overly optimistic valuation estimates of many items of donated property constitutes negligence within the meaning of sec_6662 accordingly petitioner is not liable for the sec_6662 accuracy-related_penalty with respect to the portion of the underpayment of her tax that is attributable to her overstatement of the fair market values of the donated property reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
